Exhibit 10.47




IRON MOUNTAIN INCORPORATED
Compensation Plan for Non-Employee Directors
Restatement Date
As of January 1, 2018



Eligibility
All non-employee Directors



Annual Board Retainer
$80,000 per year; paid in advance in quarterly installments



Annual Committee Retainers
In addition to the Annual Board Retainer, a $13,500 per year retainer for
members of the Audit Committee, a $12,500 per year retainer for members of the
Compensation Committee, a $10,000 per year retainer for members of the Finance,
Nominating and Governance or Risk and Safety Committees; in each case paid in
advance in quarterly installments.



Annual Chair Retainers
In addition to the Annual Board Retainer and any Annual Committee Retainers, a
$15,000 per year retainer for acting as Chair of the Audit Committee or
Compensation Committee; a $12,000 per year retainer for acting as the Chair of
the Finance, Nominating and Governance or Risk and Safety Committees; and a
$25,000 per year retainer for acting as the Lead Independent Director or a
$125,000 per year retainer for acting as the Independent Chairman of the Board,
as the case may be; in each case paid in advance in quarterly installments



Pro Rata Portion of Retainers
A non-employee Director shall be entitled to retain the portion of the Annual,
Committee and Chair Retainers (as applicable) paid with respect to the quarter
in which he or she ceases to be a non-employee Director or serve on a Committee
or as a Committee Chair or Lead Independent Director or Independent Chairman,
but shall not be entitled to any further portion of the Retainer(s)



Meeting Expenses
Reimbursement for all normal travel expenses to attend meetings; reimbursements
due shall be paid promptly after the end of each quarter, subject to timely
receipt of each director’s expense documentation



Group Insurance Benefits
Iron Mountain’s group medical and dental benefits (single or family) are
available to non-employee Directors, but they must pay the current employee
contribution rate in effect for such coverage; group life, AD&D, STD and LTD
coverage are not available to non-employee Directors



Amount of Stock Grant
A stock grant in the form of restricted stock units will be made of that number
of whole shares of Iron Mountain Incorporated common stock determined by
dividing $150,000 by the stock’s “fair market value” (as determined under the
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan, or any successor
plan) on the date of grant







-1-

--------------------------------------------------------------------------------




Timing of Stock Grants
To be made annually to all non-employee Directors as of the first Board meeting
following the annual meeting of stockholders; newly elected non-employee
Directors receive a pro-rated grant on the date of their election or appointment
to the Board



Vesting of Stock Grants
100% on the date of grant



Purchase Price of Stock Grants
$0.01



Restrictions on Transfer of
None once vested; prior to vesting transfer is subject to

Common Stock
restrictions set forth in the Iron Mountain Incorporated 2014 Stock and Cash
Incentive Plan



SEC Considerations
Grants will generally be made under the Iron Mountain Incorporated 2014 Stock
and Cash Incentive Plan, the shares of each of which are registered on Form S-8;
insider trading restrictions and short-swing profit rules of the Securities
Exchange Act of 1934 apply



Taxation of Stock Grants
Non-employee Directors pay ordinary income tax (and SECA tax) at time of
vesting, which (except as described below) will also coincide with the delivery
of shares, based on the fair market value of the shares on date of vesting; Iron
Mountain receives a corresponding tax deduction at that time



Election to Defer Retainers
Non-employee Directors may elect to defer some or all of their Retainer fees
paid in cash under the Iron Mountain Incorporated Directors Deferred
Compensation Plan; deferrals will be invested in phantom shares equal in value
to Iron Mountain common stock; deferral elections must be made by December 31 of
the year prior to the year in which the fees are earned (or within 30 days of
becoming eligible for the Plan); amounts will be subject to ordinary income tax
when distributed (at a time elected by the non-employee Director)



Election to Defer Stock Grants
Non-employee Directors may elect to defer some or all of their stock grant under
the Iron Mountain Incorporated Directors Deferred Compensation Plan; at vesting,
the Director’s account will be credited with a number of phantom shares equal to
the number of shares that would otherwise have been delivered; deferral
elections must be made by December 31 of the year prior to the year in which the
grant is made (or within 30 days of becoming eligible for the Plan); amounts
will be subject to ordinary income tax when distributed (at a time elected by
the non-employee Director)





Adopted: October 18, 2017




-2-